Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wright on July 19, 2022.
The application has been amended as follows: 
In the Claims:
Rejoin claims 7-13, 19, and 20.
Claim 1, line 20, replace the phrase “pivotably move” with the phrase –pivotally move--.
Claim 8, line 2, replace the phrase “includes a single planar body” with the phrase –is included on a single planar body--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features to applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 14, Cerdan (FR 2472651 A1) fails to disclose that the pawl pivotally moves relative to the carrier during an initial pivotal movement of the pawl to initiate a transition the pawl assembly from the ratchet holding position to the ratchet releasing position, and then the pawl and carrier pivotally move conjointly during further pivotal movement of the pawl to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position or the pawl.  Cerdan discloses an instance where the pawl could pivotally move relative to the carrier (Lines 114-118 of the Computer Generated Translation), but fails to disclose that after this pivotal movement, the pawl is further pivotally moved to provide a conjoint pivotal movement of the pawl and the carrier to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position.   The examiner can find no motivation to modify the device of Cerdan without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Cerdan (FR 2472651 A1) fails to disclose that the pawl is configured for pivotal movement relative to the carrier over a first stage of travel of the pawl, and the pawl is further configured for synchronized pivotal movement with the carrier over a second stage of travel of the pawl.  Cerdan discloses an instance where the pawl could pivotally move relative to the carrier over a first stage of travel of the pawl (Lines 114-118 of the Computer Generated Translation), but fails to disclose that over a second stage of travel of the pawl, the pawl and carrier are configured for synchronized pivotal movement.  Cerdan discloses that in the instance where the pawl could pivotally move relative to the carrier, the roller carried by the carrier then rotates along a surface of the ratchet to disengage from the ratchet without further pivotal movement of the pawl or without pivotal movement of the pawl over a second stage.  The examiner can find no motivation to modify the device of Cerdan without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 1 and 14, Okeke et al. (US-10745947 B2) fails to disclose that the pawl pivotally moves relative to the carrier during an initial pivotal movement of the pawl to initiate a transition the pawl assembly from the ratchet holding position to the ratchet releasing position, and then the pawl and carrier pivotally move conjointly during further pivotal movement of the pawl to complete the transition of the pawl assembly from the ratchet holding position to the ratchet releasing position or the pawl.  Okeke et al. discloses that the carrier is attached to the pawl for conjoint movement at all times.   The examiner can find no motivation to modify the device of Okeke et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Okeke et al. (US-10745947 B2) fails to disclose that the pawl is configured for pivotal movement relative to the carrier over a first stage of travel of the pawl, and the pawl is further configured for synchronized pivotal movement with the carrier over a second stage of travel of the pawl.  Okeke et al. discloses that the carrier is attached to the pawl for conjoint movement at all times.   The examiner can find no motivation to modify the device of Okeke et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 19, 2022